IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                         Docket No. 48036

 STATE OF IDAHO,                                 )
                                                 )        Filed: March 11, 2021
         Plaintiff-Respondent,                   )
                                                 )        Melanie Gagnepain, Clerk
 v.                                              )
                                                 )        THIS IS AN UNPUBLISHED
 MECHELLA LYNN BOWLIN,                           )        OPINION AND SHALL NOT
                                                 )        BE CITED AS AUTHORITY
         Defendant-Appellant.                    )
                                                 )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho, Cassia
       County. Hon. Michael P. Tribe, District Judge.

       Judgment of conviction for possession of a controlled substance, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Jenny C. Swinford, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Jeff Nye, Deputy Attorney General,
       Boise, for respondent.
                   ________________________________________________

HUSKEY, Chief Judge
       Mechella Lynn Bowlin appeals from her judgment of conviction for possession of a
controlled substance. Bowlin argues the district court abused its discretion by denying her motion
to withdraw her guilty plea and by sentencing her to a period of retained jurisdiction. Because the
district court did not abuse its discretion in either decision, the judgment of conviction is affirmed.
                                                     I.
                      FACTUAL AND PROCEDURAL BACKGROUND
       Law enforcement found a small, clear baggie containing a white crystalline substance on
the lobby floor of the Mini-Cassia Criminal Justice Center. Upon review of surveillance video,
officers determined that the baggie fell from Bowlin’s person as she adjusted her clothing while
visiting her boyfriend at the jail. The substance in the baggie tested positive for methamphetamine,
and the State charged Bowlin with possession of a controlled substance, a felony.


                                                     1
       Bowlin pleaded not guilty to the charge and the district court set the matter for trial. On
the morning of trial, Bowlin told the district court she wished to enter an Alford1 plea, pursuant to
a plea agreement reached with the State. In exchange for Bowlin’s plea, the State agreed to
recommend a unified sentence of five years, with two years determinate, with the sentence
suspended and Bowlin placed on probation.
       Because Bowlin changed her plea on the first day of trial, a guilty plea advisory form had
not been prepared, so the district court asked Bowlin more questions than was typical during the
plea colloquy. The district court noticed Bowlin was emotional during the colloquy, and the court
repeatedly offered to give her more time, which Bowlin declined. Bowlin told the court about her
history of seizures and that she was currently not taking her medications for the condition, but
testified this did not affect her ability to make a reasoned and informed decision related to the plea.
The district court and Bowlin proceeded to discuss the inherent stress of making a decision to plead
guilty the morning of trial and whether Bowlin had sufficiently consulted with, and had the advice
of, counsel during this time:
       Court:  Okay. All right. And other than the fact that you’re talking to a judge
               on the morning of a trial, is there anything else going on in your life that
               would make it difficult to make a reasoned and informed decision?
       Bowlin: Not to make a decision. Just to make my life difficult.
       Court:  Okay. And, obviously, we’re on the morning of trial. Is there anything
               that you’ve asked your lawyer to do, as far as preparing for trial, that he
               hasn’t done up to this point?
       Bowlin: No, sir.
       Court:  And are you satisfied with his representation of you up to this point?
       Bowlin: Yes, sir.
       In response to the district court’s questions, Bowlin testified that she was pleading guilty
based on her own free will; no one had forced, threatened, or coerced her into entering the plea;
and she was prepared to give up her right to counter the State’s case and present evidence on her
own behalf. The district court explained that it was not bound to follow the plea agreement and
would look to the presentence investigation report (PSI) to help determine the appropriate
sentence. Bowlin testified that she understood.
       After the plea colloquy, Bowlin entered an Alford plea and the State set forth the evidence
that it would offer to support the indictment if the case proceeded to trial: a deputy found a


1
       See North Carolina v. Alford, 400 U.S. 25 (1970).

                                                  2
suspicious baggie containing what appeared to be an illegal substance in the jail’s lobby; the deputy
reviewed the security footage from the lobby and determined a visitor dropped the baggie; officers
were able to identify the visitor as Bowlin through the identification she provided when visiting
the facility; and the contents of the baggie tested positive for methamphetamine. The State told
the district court that it was prepared to show the surveillance footage to the jury and by viewing
the footage it was possible to track the baggie throughout the time period at issue. The district
court accepted Bowlin’s guilty plea, ordered a PSI, and set a sentencing date.
       Nearly a month later, but before the PSI was filed, Bowlin filed a motion to withdraw her
guilty plea. During the hearing on the motion, Bowlin asserted that she wished to withdraw her
guilty plea because the presence of the jury placed her under undue pressure to enter a plea; she
was not adequately prepared to make the decision to enter a plea at that time; and she was not
guilty of the offense. After reviewing the applicable case law, the district court found Bowlin had
not provided a just reason to withdraw her guilty plea and denied her motion. At the subsequent
sentencing hearing, the district court listened to the parties’ arguments, reviewed the PSI, and
sentenced Bowlin to a unified term of five years, with two years determinate, and retained
jurisdiction. Bowlin timely appeals.
                                                 II.
                                   STANDARD OF REVIEW
       When a trial court’s discretionary decision is reviewed on appeal, the appellate court
conducts a multi-tiered inquiry to determine whether the lower court: (1) correctly perceived the
issue as one of discretion; (2) acted within the boundaries of such discretion; (3) acted consistently
with any legal standards applicable to the specific choices before it; and (4) reached its decision
by an exercise of reason. State v. Herrera, 164 Idaho 261, 270, 429 P.3d 149, 158 (2018).
       Whether to grant a motion to withdraw a guilty plea lies in the discretion of the district
court and such discretion should be liberally applied. State v. Freeman, 110 Idaho 117, 121, 714
P.2d 86, 90 (Ct. App. 1986). Appellate review of the denial of a motion to withdraw a plea is
limited to determining whether the district court exercised sound judicial discretion as
distinguished from arbitrary action. Id.
       A trial court’s decision whether to retain jurisdiction is, like the original sentencing
decision, a matter committed to the trial court’s discretion. State v. Hernandez, 122 Idaho 227,
230, 832 P.2d 1162, 1165 (Ct. App. 1992). Retained jurisdiction allows the trial court an extended

                                                  3
time to evaluate a defendant’s suitability for probation. State v. Vivian, 129 Idaho 375, 379, 924
P.2d 637, 641 (Ct. App. 1996). The purpose of retaining jurisdiction after imposing a sentence is
to afford the trial court additional time for evaluation of the defendant’s rehabilitation potential
and suitability for probation. State v. Atwood, 122 Idaho 199, 201, 832 P.2d 1134, 1136 (Ct. App.
1992). Where an appellant contends that the sentencing court imposed an excessively harsh
sentence, we conduct an independent review of the record, having regard for the nature of the
offense, the character of the offender, and the protection of the public interest. State v. Reinke,
103 Idaho 771, 772, 653 P.2d 1183, 1184 (Ct. App. 1982).
                                                 III.
                                            ANALYSIS
        Bowlin argues the district court abused its discretion by denying her motion to withdraw
her guilty plea and sentencing her to a period of retained jurisdiction instead of granting probation.
In response, the State contends the district court did not abuse its discretion in either decision.
A.      The District Court Did Not Abuse Its Discretion by Denying Bowlin’s Motion to
        Withdraw Her Guilty Plea
        Bowlin alleges the district court erred when it denied her motion to withdraw her guilty
plea because the court did not reach its decision through an exercise of reason. Bowlin argues her
assertions to the district court that she was innocent of the charge and felt pressured to plead guilty
establish a just reason to withdraw her guilty plea.           Additionally, Bowlin contends that
consideration of the relevant factors provide further support for allowing her to withdraw her guilty
plea. In response, the State contends that the district court did not abuse its discretion by denying
Bowlin’s motion because all relevant factors weighed against allowing her to withdraw her guilty
plea.
        Idaho Criminal Rule 33(c) provides the mechanism for a defendant to move to withdraw a
guilty plea. Pursuant to this rule, the evidentiary standard applicable to a motion to withdraw a
guilty plea depends on whether a defendant files the motion to withdraw a guilty plea before or
after sentencing. State v. Sunseri, 165 Idaho 9, 13, 437 P.3d 9, 13 (2018). If a defendant files a
motion to withdraw a guilty plea prior to sentencing, the motion is subjected to a less rigorous
burden of proof and the trial court is encouraged to liberally exercise its discretion. Id. at 13-14,
437 P.3d at 13-14. The first step in analyzing a motion to withdraw a guilty plea prior to sentencing
is to determine whether the plea is constitutionally valid and whether the defendant entered the


                                                  4
plea knowingly, intelligently, and voluntarily.      Id. at 14, 437 P.3d at 14.      If the plea is
constitutionally valid, the trial court must then determine whether there are any other just reasons
for withdrawal of the plea. Id. This is a factual determination committed to the trial court’s
discretion, but among other factors the court should consider: (1) whether the defendant has
credibly asserted her legal innocence; (2) the length of delay between the entry of the guilty plea
and the filing of the motion; (3) whether the defendant had the assistance of competent counsel at
the time of the guilty plea; and (4) whether withdrawal of the plea will inconvenience the court
and waste judicial resources. Id. The good faith, credibility, and weight of the defendant’s
assertions in support of her motion to withdraw her guilty plea are matters for the trial court to
decide. State v. Hanslovan, 147 Idaho 530, 537, 211 P.3d 775, 782 (Ct. App. 2008). If the trial
court determines that the defendant provided a just reason for withdrawal, the burden shifts to the
State to show that prejudice would result if the trial court granted the defendant’s motion. Sunseri,
165 Idaho at 14, 437 P.3d at 14.
       Here, the district court appropriately exercised its discretion when denying Bowlin’s
motion to withdraw her guilty plea. Although the district court did not explicitly address each of
the non-exhaustive factors outlined above, a review of the record shows that the court did not deny
Bowlin’s motion arbitrarily. The district court outlined case law applicable to a motion to
withdraw a guilty plea prior to sentencing. Bowlin sought to withdraw her plea because the stress
of the morning of trial caused her duress; she regretted pleading guilty; and she believed there
were deficiencies in the State’s case. The district court found these reasons did not provide a just
reason for withdrawal in light of Bowlin’s statements during the change of plea hearing.
       On appeal, Bowlin argues that consideration of the relevant, non-exhaustive factors as
described above supports allowing her to withdrawal her guilty plea. We disagree. Bowlin’s
assertions of her innocence were unsupported in light of the State’s evidence, State v. Dopp, 124
Idaho 481, 486, 861 P.2d 51, 56 (1993) (“a denial of factual guilt is not a just reason for the later
withdrawal of the plea, in cases where there is some basis in the record of factual guilt”), and she
waited nearly a month after entering her guilty plea to seek its withdrawal. The district court found
that during the extended colloquy at the change of plea hearing, Bowlin testified that no one had
threatened or coerced her into entering her plea: there was nothing going on in her life that would
make it difficult to make a reasoned and informed decision; she had the assistance of trial counsel
throughout the proceedings; and she was satisfied with her counsel’s efforts. The district court

                                                 5
acknowledged that “the morning of trial are stressful times. They’re stressful times for the Court.
They’re stressful times for lawyers.” But, the court found that Bowlin’s stress related to the trial
was not a just reason to withdraw the plea. Finally, going to trial would waste significant judicial
resources because Bowlin entered her plea the morning her trial was to begin, after both parties
and the district court prepared for a three-day trial and seventy-to-eighty members of the
community came to the courthouse to potentially serve on the jury for Bowlin’s case.
       A review of the record shows the district court understood the applicable standards that
apply to a motion to withdraw a guilty plea prior to sentencing, considered Bowlin’s reasons for
seeking withdrawal, assessed the circumstances surrounding her entry of plea, and determined that
Bowlin had not asserted a just reason to support her motion. The district court reached its decision
through an exercise of reason. Accordingly, the district court did not abuse its discretion by
denying Bowlin’s motion to withdraw her guilty plea.
B.     The District Court Did Not Abuse Its Discretion by Sentencing Bowlin to a Period of
       Retained Jurisdiction
       Bowlin argues the district court abused its discretion by sentencing her to a period of
retained jurisdiction instead of placing her on probation. Bowlin alleges the district court did not
reach this decision through an exercise of reason because the sentence is excessive under any view
of the facts in light of Bowlin’s sobriety, stable housing, reliable income, and family support. In
response, the State asserts the district court did not abuse its discretion in its sentencing
determination.
       A review of the record shows the district court did not impose an excessively harsh
sentence by retaining jurisdiction. Bowlin pleaded guilty to bringing methamphetamine into a jail
facility, her second felony possession of a controlled substance offense. Bowlin’s PSI states that
Bowlin has a history of severe methamphetamine addiction and poses a moderate risk of
recidivism. The PSI raised significant concerns with Bowlin’s contacts with the criminal justice
system since incurring the felony possession of a controlled substance charge:
               [Bowlin] was charged with Wilful Concealment and Petit Theft in January
       2020 and she had a court hearing on February 21, 2020, but failed to appear. A
       warrant was subsequently issued for her arrest. [Bowlin] does not have an
       extensive criminal record and completed her prior felony probation with no known
       significant violations. However, she has now committed another felony crime and
       recently failed to appear for two misdemeanor crimes. This demonstrates she may
       not be serious about addressing her criminal conduct when she claimed she wanted


                                                 6
       to get, “done with court stuff.” Because this crime is her second felony conviction
       for the same offense, it is believed she needs to be held accountable.
Ultimately, the PSI concluded that “based on the level of assessed need and risk, and other
protective factors as discussed above, [Bowlin] appears to be a good candidate for an order of
retained jurisdiction.”
       Although Bowlin has stable income, housing, family connections, and previously
successfully completed drug court, the nature of this case indicates that Bowlin continues to engage
in illegal activity. As the district court noted, through a period of retained jurisdiction, Bowlin
would have access to resources to help her accept accountability, provide cognitive behavioral
interventions for substance abuse, and treat her mental health issues.
       Accordingly, even when considering various mitigating factors, based on the nature of the
case, Bowlin’s criminal history, her recent interactions with the criminal justice system, the PSI’s
recommendation, Bowlin’s previous success while under strict supervision in drug court, and the
resources available to Bowlin through retained jurisdiction, it cannot be said that imposing a period
of retained jurisdiction is excessive under any view of the facts. Therefore, the district court did
not abuse its discretion by sentencing Bowlin to a period of retained jurisdiction instead of placing
her on probation.

                                                IV.
                                         CONCLUSION
       The district court did not abuse its discretion by denying Bowlin’s motion to withdraw her
guilty plea or sentencing her to a period of retained jurisdiction. Accordingly, the judgment of
conviction is affirmed.
       Judge GRATTON and Judge BRAILSFORD CONCUR.




                                                 7